Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145192(38)                                                                                           Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  EASTBROOK HOMES, INC.,                                                                                              Justices
          Petitioner-Appellant,
  v                                                                 SC: 145192
                                                                    COA: 299612
                                                                    Michigan Tax Tribunal:
  DEPARTMENT OF TREASURY,                                           00-359471
          Respondent-Appellee.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November 7,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
         h0122                                                                 Clerk